United States Court of Appeals
                                                                             Fifth Circuit
                                                                          F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                                                                            May 9, 2006
                           FOR THE FIFTH CIRCUIT
                           _____________________                      Charles R. Fulbruge III
                                                                              Clerk
                                No. 05-41593
                           _____________________

UNITED STATES OF AMERICA

                    Plaintiff - Appellee
                     v.
TIMOTHY RINEHART
                    Defendant - Appellant



                        ---------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                              (04-CR-82)
                        ---------------------

Before HIGGINBOTHAM, BENNAVIDES and DENNIS, Circuit Judges.

PER CURIAM:


     IT    IS   ORDERED   that   the   appellee’s     motion    to     vacate     the

district    court   judgment     and   remand   the   case     is    granted      for

sentencing anew. Defendant shall be given the opportunity to

withdraw his plea.

     IT IS FURTHER ORDERED that the appellee’s alternative motion

for extension of time to file appellee’s brief until 20 days
__________________

     * Pursuant to 5th Cir. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
from denial of motion to vacate and remand is denied as

unnecessary.